Walton, J.
When a party asks for a new trial on the ground of newly discovered evidence, the burden is upon him* to satisfy the court that the evidence is credible, and that its non-production at the former trial was not owing to a want off diligence on his part. Woodis v. Jordan, 62 Maine, 490.
And on motion for a new trial on the ground of a newly discovered witness, who will testify to important facts, evidence-impeaching the credibility of the witness is admissible. Parker v. Hardy, 24 Pick. 246.
In the present case, the defendant claims that since the former trial he has discovered a witness who will testify to new and important facts. Of the importance of his testimony, if it is true, there can be no doubt. But we find it impossible to believe-that it is true. It seems to us to be in the highest degree-incredible. And the character of the witness for truth is thoroughly impeached. But, if true, no reason is perceived why the testimony could not have been produced, by the use of due diligence, at the former trial. It relates to the signing and. delivery of a paper to the defendant. If such a paper was delivered to the defendant in the presence of the witness, as the latter testifies, the fact must have been known to the defendant himself as well as to the witness, and the fact was one of too much importance to the defendant for us to believe that he could have forgotten it. And the fact that the witness w'as not called at the former trial, and that, so far as appears, no search was made for him, or efforts made to procure his testimony, confirm us in the belief that his testimony is not true, and that it is newly invented, not newly discovered.
And we do not think the verdict is so clearly against the weight of evidence as to entitle the defendant to another trial *52on that ground. On the contrary, we think the evidence fairly preponderates in favor of the verdict.
The exceptions have not been argued, and we have no doubt that the ruling excepted to was correct. Consequently, the ■entry must be,

Motions and exceptions overruled. Judgment on the verdict.

Peters, C. J., Virgin, Emery, Foster and Haskell, JJ., (.concurred.